                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA

MARCAL FRACTION,                                              :

                               Petitioner                     :         CASE NO. 3:14-CR-305

                    v.                                        :             (JUDGE MANNION)

UNITED STATES OF AMERICA, :

                               Respondent                     :

                                                             ORDER

            For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.        Petitioner Fraction’s motion to re-open his habeas
                    proceeding with respect to his §2255 motion, pursuant
                    to Fed.R.Civ.P. 60(b), (Doc. 590), is DISMISSED for
                    lack of jurisdiction.

          2.        No Certificate of Appealability will issue.


                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge




Dated: February 21, 2019
O:\Mannion\shared\MEMORANDA - DJ\CRIMINAL MEMORANDA\2014 CRIMINAL MEMORANDA\14-305-03-ORDER.wpd
